 1                                  UNITED STATES DISTRICT COURT

 2                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4   JAMES EDWARD STRAWN,                              No. 2: 17-cv-2599 JAM KJN P
 5                        Petitioner,
 6          v.                                         ORDER
 7   S. HATTON,
 8                        Respondent.
 9

10          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

11   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

12   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On January 23, 2020, the magistrate judge filed findings and recommendations herein

14   which were served on all parties and which contained notice to all parties that any objections to

15   the findings and recommendations were to be filed within fourteen days. Neither party has filed

16   objections to the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed January 23, 2020, are adopted in full;

21          2. Petitioner’s application for a writ of habeas corpus is denied; and

22          3. Petitioner’s motion for certificate of appealability referenced in 28 U.S.C. § 2253 (ECF

23   No. 21) is denied.

24
     DATED: March 24, 2020
25
                                                   /s/ John A. Mendez____________               _____
26

27                                                 UNITED STATES DISTRICT COURT JUDGE

28
                                                      1
